FILED
                           NOT FOR PUBLICATION                                OCT 06 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

MOHAMED HAMOOD HUMRAN, aka                       No. 06-75097
Mohammed Hamood Humran Nagi,
                                                 Agency No. A078-192-982
             Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER JR., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 4, 2010**
                            San Francisco, California

Before: BEEZER, KLEINFELD, and GRABER, Circuit Judges.

       Petitioner Mohamed Hamood Humran, a native and citizen of Yemen,

petitions for review of the Board of Immigration Appeals’ ("BIA") order denying

his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen and review

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
de novo claims of due process violations, including claims of ineffective assistance

of counsel, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and

deny the petition for review.

      The BIA did not abuse its discretion in denying Petitioner’s motion to

reopen because his prior counsel had not been retained to provide the services that

Petitioner claimed counsel failed to perform, including the filing of a petition for

review with this court. See Iturribarria v. INS, 321 F.3d 889, 900-01 (9th Cir.

2003) (incompetent representation where counsel failed to prepare and file

suspension of deportation application in accordance with agreement). It follows

that Petitioner’s due process challenge fails. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error for a due process violation).

      PETITION DENIED.




                                          2